Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 8/31/2021. Applicants have elected Group I, claims 1-12 for examination. Claims 1-20 are pending. Claims 13-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-12 and are herein acted on the merits.
Application Priority
This application filed 07/16/2020 is a continuation in part of PCT/US2019/ 013879, filed 01/16/2019, PCT/US2019/013879 Claims Priority from Provisional Application 62618055, filed 01/16/2018. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (WO 2017/136480) and Mooney et al. (US 2017/0232074) in view of Liantonio et al. (British J of Pharmacology, 2007, 150, 235-247).
Rubin teaches method of inducing, enhancing or increasing satellite proliferation and for repairing or regenerating a damaged muscle tissue of a subject (Abstract).  it is taught that the satellite cells are population of skeletal muscle stem cells and are required for muscle growth and muscle repair after injury or exercise [0003]. Satellite cell number and function are affected in several diseases including muscle wasting, for example, Duchene muscular dystrophy. The method for increasing satellite cell proliferation contacting a population of satellite cells with a test compound, assessing satellite proliferation and selecting the compound that induces, increases or enhances satellite cell proliferation is taught [0008]. Rubin teaches calcium ionophores can increase satellite cell proliferation [0007]. Rubin teach a method comprising contacting a population of satellite cells, assessing satellite proliferation and selecting the compound that enhances or increases satellite cell proliferation with agents, e.g. ion channel modulators, calcium ionophores ([00319], claim 1, [0006-0007, 00189]), the compound is added at a concentration of 0.01 nm to 100 uM, contacting in in vitro, ex vivo, in vivo, mammal, the subject is in need of treatment of damaged muscle tissue, e.g. muscle atrophy/wasting and at a dosage of 1 ug/kg to 150 mg/kg (claims 1-28, 59),  
Rubin teaches that ion-channel modulator is a calcium channel blocker or inhibitor [00211]; the therapeutically effective amount used in the method of muscle repair or regeneration is an effective amount to produce desired therapeutic effect in at least a sub-population of cells in an animal at a reasonable benefit/risk ratio applicable 
Mooney teaches a method for extended repair and regeneration of muscle tissue due to injury or diseases, e.g. muscular dystrophies (Abstract, [0006]). The reference teaches using a device comprising growth factor agents [0010]. Mooney teach muscle degeneration is rapidly followed by the activation of an auto-repairing process. This phase is characterized first by the activation of adult muscle satellite cells and the subsequent events: proliferation, differentiation, and fusion of these cells, leading to new myofiber formation and restoration of the functions of a contractile apparatus. As soon as a muscle injury occurs, myogenic precursor cells are able to initiate rapid and efficient growth and regeneration. The predominant source of the myogenic precursor cells is satellite cells. Satellite cells are small mononuclear progenitor cells that reside between the basement membrane and sarcolemma of individual skeletal muscle fibers. They are involved in the normal growth of muscle, as well as regeneration following injury or disease. Their primary function is to mediate postnatal muscle growth and repair. They can be triggered to proliferate and differentiate into myogenic cells, fusing to augment existing muscle fibers and to form new fibers [0043]. In response to mechanical strain or injury, satellite cells become activated, When muscle cells undergo 
	Rubin and Mooney are not explicit in teaching the ion channel modulator agent to be used in the method as niflumic acid. 
Liantonio teaches that niflumic acid inhibits chloride conductance of rat skeletal muscle by directly inhibiting the voltage gated channel CLC-1 channel and increases intracellular calcium (Background, conclusions, page 235, Figure 4).  
A person of ordinary skill in the art would have found it obvious to use an ion channel modulator or calcium ionophore in a method of increasing the engraftment efficiency of myogenic progenitor cells with an agent that increase the engraftment efficiency, e.g. niflumic acid in the method of Liantonio because (i) Rubin teaches calcium modulators, calcium ionophores in proliferation or increase of satellite cells (ii) Mooney teaches the predominant source of myogenic precursor cells are satellite cells  (iii) satellite cells are population of skeletal muscle stem cells and are required for muscle growth and muscle repair and satellite cell number and function are affected in several diseases including muscle wasting, for example, Duchene muscular dystrophy. 
A person skilled in the art would have been motivated to use niflumic acid to increase intracellular ca levels in myogenic progenitor cells, and increase the engraftment efficiency of myogenic progenitor cells (satellite cells) in a subject and thus treat muscle wasting diseases, e.g. Duchene muscular dystrophy. Thus claims 1, 4, 6, 10-12 would have been obvious over the combined prior art teachings. 
As to claim 2, it is the property of the agent, herein NFA. As to claim 3, from Rubin one of ordinary skill in the art would have found it obvious to use NFA at the concentration of 0.1-150 uM in the method. A person of ordinary skill in the art would have found it obvious to contact the myogenic progenitor cells with the agent, e.g. NFA for at least one hour prior to the transplant of the cells to the subject as in claim 5 from Robin as the reference teaches that cells and proliferation markers of satellite cells are detected after 1 h contact with the agent. 
As to claims 7-8, the satellite cells (myogenic progenitor cells) can be treated with the agent in ex vivo (endogenous to the subject) or it can be derived from the subject in need thereof. Thus, one of ordinary skill in the art would have found it obvious that myogenic progenitor cells that needs engraftment efficiency. As to using genetically modified myogenic progenitor cells in the method of claim 9, one of ordinary skill in the art would have found it obvious to use genetically modified cells from non-human mammal species so that they are sufficiently immunologically compatible with the recipient. 

Note: The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: Xu et al. teaches lysophosphatidic acid-induced increase in calcium in skeletal muscles (J Cell. Mol. Med. Vol 12, No 3, 2008 pp. 942-954). 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627